DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to Response to Remark filed 11/30/21.  
Claim 21 is amended.
Claim(s) 21-40 is/are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites implementing at least two redundant network in the rack between the head nodes and the data storage leds, wherein the head nodes coupled to the leds via the networking device.
The limitation of implementing the at least two redundant networks, as drafted, is a process that, under its broadest reasonable interpretation, providing of the limitation in the mind but for the recitation of generic computer components. That is, other than mounted in the rack,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “mounted in the rack” language, “providing” in the context of this claim encompasses the user manually mounted in the rack.  Similarly, the limitation of providing the at least two redundant networks, as drafted, is a process that, under its broadest reasonable interpretation, providing at least two redundant networks of the limitation in the mind but for the recitation of generic computer components. For example, but for the “mounted in the rack” language, “providing” in the context of this claim encompasses the user thinking that the providing. If a claim limitation, under its broadest reasonable interpretation, providing at least two redundant networks of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a head nodes mounted in the rack to perform the providing step. The processor in both steps is recited at a high-level of generality (i.e., providing the at least two redundant networks) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using to providing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim(s) 21-40 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	The "system” claim(s) 21 is/are not to a process, machine, manufacture or composition of matter.  The claimed element’s “redundant network” is a non-structure limitations, since the Specification is silent regarding the meaning of these terms.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their original usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), a machine must comprise (at least one) structure element/limitation that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP §2106 II.(A)).  Therefore, the claimed subject matter as a whole fails to fall within the definition of a machine/manufacturer patentable eligible category subject matter.
As such, the claim(s) 21 is/are not limited to statutory subject matter and is therefore nonstatutory.  See MPEP 2106 section V.DETERMINE WHETHER THE 
Other dependent claims 22-40, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 24, 27-31, 34, 37-38 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, U.S. Patent/Pub. No. 2004/0003111 A1 in view of Kumar, U.S. Patent/Pub. No. 2018/0150256 A1, and further in view of Kano, U.S. Pub. No. 2014/0032727 A1.
As to claim 21, Maeda teaches a data storage system comprising: 
a plurality of head nodes (Maeda, page 2, paragraph 72; i.e., [0072] Nodes select a cluster head and form a cluster according to the self-organized manner that will be described below. In the cluster formation process the cluster head assigns a unique node ID to each member node); 
at least two networking devices (Maeda, figure 5); 
wherein the at least two networking devices are configured to provide at least two redundant networks between the plurality of head nodes and the plurality of data storage (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count); and 
each of the plurality of head nodes is coupled to each of the plurality of data storage via a first one of the at least two networking devices (Maeda, page 5, paragraph 105-109; i.e., [0107] To form a multi-cluster network, a Designated Device is needed in the network. It has the responsibility to assign a unique cluster ID to each cluster head. This cluster ID, combined with the node ID that the cluster head assigns to each node within a cluster, forms a logical address and is used to route packets. Another role of the Designated Device is to calculate the shortest route from the  cluster to Designated Device and inform it to all nodes within the network; [0109] Each node is unique due to the combination of the cluster ID (CID) and the node ID (NID). The NID is assigned by each cluster head (CH) and the Designated Device (DD) assigns a unique CID to each cluster in early stage of multi-cluster network formation); and 
the each of the plurality of head nodes is also coupled to the each of the plurality of data storage via a second one of the at least two network devices (Maeda, page 5, paragraph 105-109; i.e., Maeda, page 5, paragraph 105-109; i.e., [0107] To form a multi-cluster network, a Designated Device is needed in the network. It has the responsibility to assign a unique cluster ID to each cluster head. This cluster ID, combined with the node ID that the cluster head assigns to each node within a cluster, forms a logical address and is used to route packets. [0109] Each node is unique due to the combination of the cluster ID (CID) and the node ID (NID). The NID is assigned by each cluster head (CH) and the Designated Device (DD) assigns a unique CID to each cluster in early stage of multi-cluster network formation). 
But Maeda failed to teach the claim limitation wherein a rack; a plurality of nodes mounted in the rack; a plurality of data storage sleds mounted in the rack; and at least two networking devices mounted in the rack; wherein the at least two networking devices are configured to provide at least two redundant networks in the rack between the nodes and the data storage sleds; wherein to provide the at least two redundant networks: each of the nodes is coupled to each of the data storage sleds via a first one of the at least two networking devices; and each of the nodes is coupled to each of the data storage sleds via a second one of the at least two network devices.
However, Kumar teaches the limitation wherein a rack; a plurality of nodes mounted in the rack (Kumar, figure 1); a plurality of data storage sleds mounted in the rack; and at least two networking devices mounted in the rack (Kumar, figure 2, 4 & 12; page 6, paragraph 49; i.e., [0049] In operation, the system 1210 may utilize one or more deduplication logic units 1270, which may be present in the network switch 1220, one or more of the compute sleds 1230, 1232, and/or the accelerator sleds 1260, 1262, all of which may be referred herein as network devices, to perform deduplication of data across the fabric ( e.g., across the sleds in the system 1210)); wherein the at least two networking devices are configured to provide at least two networks in the rack between the nodes and the data storage sleds (Kumar, figure 2, 4; page 6, paragraph 49; page 10, paragraph 73 & 76; i.e., [0073] 
As indicated in block 1542, the network switch 1220 writes non-duplicative sub-blocks ( e.g., the sub-blocks that do not match already stored sub-blocks) to unused physical addresses (e.g., locations in data storage devices of the data storage sleds 1240, 1242) and stores the physical addresses in association with the hashes and corresponding logical addresses in the deduplication data 1404. In doing so, and as indicated in block 1544, the network switch 1220 may select a physical address for each sub-block as a function of data storage sled loads and location data in the collected telemetry data 1402. For example, the network switch 1220 may determine to store data sub-blocks across multiple data storage sleds 1240, 1242 to balance I/O loads and/or network congestion. Additionally or alternatively, the network switch 1220 may determine to store data sub-blocks on a data storage sled 1240 that is in the same rack as the compute sled 1230 that sent the write request); each of the nodes is coupled to each of the data storage sleds via a first one of the at least two networking devices (Kumar, page 5, paragraph 48; page 6, paragraph 49; i.e., [0048] The network switch 1220 is communicatively coupled to multiple sleds including compute sleds 1230, 1232, data storage sleds 1240, 1242, and accelerator sleds 1260, 1262; [0049] the network switch 1220 may perform a migration of data from one storage sled 1242 to another storage sled 1240 to store, on the same data storage sled, data sub-blocks that are frequently accessed by a particular compute sled 1240 and/or perform load balancing among the data storage sleds 1240, 1242); and each of the nodes is coupled to each of the data storage sleds via a second one of the at least two network devices (Kumar, page 2, paragraph 26; page 5, paragraph 47; page 6, paragraph 49; i.e., [0047] In the illustrative embodiment, data deduplication means storing each sub-block ( e.g., 64 bytes) of a larger block of data at a different physical address ( e.g., in a particular data storage device of a particular data storage sled) and storing references (e.g., pointers) to each sub-block in a deduplication table. Rather, references to the already-stored sub-blocks (e.g., 64 bytes) are stored in the deduplication table in association with the matching sub-blocks of the subsequent data block; [0049] the network switch 1220 may perform a migration of data from one storage sled 1242 to another storage sled 1240 to store, on the same data storage sled, data sub-blocks that are frequently accessed by a particular compute sled 1240 and/or perform load balancing among the data storage sleds 1240, 1242).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
However, Kano teaches the limitation wherein to provide at least two redundant networks in the rack; wherein to provide the at least two redundant networks (Kano, page 4, paragraph 62; i.e., [0062] each have been configured as an independent multiple redundant network such as a group of 1020, 1120, 1220 and another group of 1030, 1130, 1230. To keep the FC-SWs' network's (Fabrics' network) redundancy; If there are redundant fabric networks, there are two domain IDs as shown in this figure. The domain ID does not overlap if the fabric networks are independent).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kumar to substitute fabric network from Kano for cluster network from Maeda-Kumar to provide a redundant relationship between ports (Kano, page 1, paragraph 8).
As to claim 22, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein each of the head nodes comprises: 
at least two redundant network interface cards (Maeda, figure 34), wherein: 
a first one of the at least two redundant network interface cards couples the respective head node to a first one of the at least two redundant networks (Maeda, page 5, paragraph 115-118; i.e., [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count; [0118] If a cluster head receives the NETWORK TOPOLOGY UPDATE message and determines that a different parent cluster is linked to the cluster, it changes the parent cluster as indicated in the message); and 
0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count; [0118] If a cluster head receives the NETWORK TOPOLOGY UPDATE message and determines that a different parent cluster is linked to the cluster, it changes the parent cluster as indicated in the message). 
As to claim 24, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein each of the head nodes is: assigned at least two network addresses for communicating via the at least two redundant networks with the data storage and the other head nodes mounted in the rack (Maeda, page 2, paragraph 72; i.e., [0072] Nodes select a cluster head and form a cluster according to the self-organized manner that will be described below. In the cluster formation process the cluster head assigns a unique node ID to each member node). 
But Maeda-Kano failed to teach the claim limitation wherein assigned at least two network addresses for communicating via the at least two networks with the data storage and the other nodes mounted in the rack.
However, Kumar teaches the limitation wherein assigned at least two network addresses for communicating via the at least two networks with the data storage sleds Kumar, page 10, paragraph 73; page 12, paragraph 100; i.e., [0100] Example 22 includes the subject matter of any of Examples 18-21, and wherein selecting a physical address as a function of the collected telemetry data comprises selecting a physical address as a function of data storage sled load data and data storage location data in the collected telemetry data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
As to claim 27, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein each of the at least two redundant networks connects respective ones of the head nodes to respective ones of the data storage sleds via a single network hop within the rack (Maeda, figure 3; page 3, paragraph 79; i.e., [0079] every member node is connected to the cluster head with one hop. The administrator or the manufacturer may limit the node feature to supporting
only single hop cluster). 
But Maeda-Kano failed to teach the claim limitation wherein each of the at least two networks connects respective ones of the nodes to respective ones of the data storage sleds within the rack.
However, Kumar teaches the limitation wherein each of the at least two networks connects respective ones of the nodes to respective ones of the data storage sleds within the rack (Kumar, page 5, paragraph 48; page 6, paragraph 49; i.e., [0048] (e.g., physical storage resources 205-1), or other resources (e.g., physical accelerator resources 205-2), from the same or different sleds (e.g., the sleds 204-1, 204-2,204-3, 204-4, etc.) or racks ( e.g., one or more of racks 302-1 through 302-32). [0049] the network switch 1220 may perform a migration of data from one storage sled 1242 to another storage sled 1240 to store, on the same data storage sled, data sub-blocks that are frequently accessed by a particular compute sled 1240 and/or perform load balancing among the data storage sleds 1240, 1242).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
As to claim 28, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein each of the at least two redundant networks connects respective ones of the head nodes to other respective ones of the head nodes via a single network hop within the rack (Maeda, figure 3; page 3, paragraph 79; page 5, paragraph 115-118; i.e., [0079] every member node is connected to the cluster head with one hop. In the preferred embodiment, the maximum number of nodes in a cluster is 254 including the cluster head. The administrator or the manufacturer may limit the node feature to supporting only single hop cluster). 
As to claim 29, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21.  But Maeda-Kano failed to teach the claim limitation wherein at least two connectors for coupling the data storage system to at least two independent electrical power sources; and at least two power distribution systems within the rack configured to 
However, Kumar teaches the limitation wherein at least two connectors for coupling the data storage system to at least two independent electrical power sources (Kumar, page 2, paragraph 25, 27; page 4, paragraph 37; i.e., [0027] Furthermore, in the illustrative embodiment, the racks 102A, 102B, 102C, 102D include integrated power sources that receive a greater voltage than is typical for power sources. The increased voltage enables the power sources to provide additional power to the components on each sled, enabling the components to operate at higher than typical frequencies); and at least two power distribution systems within the rack configured to supply redundant power from the at least two independent electrical power sources to each of the head nodes and to each of the data storage sleds (Kumar, figure 11-14; page 2, paragraph 25-27; page 4, paragraph 37; page 5, paragraph 47; i.e., [0037] MPCMs 916-1 to 916-7 may be configured to provide inserted sleds with access to power sourced by respective power modules 920-1 to 920-7, each of which may draw power from an external power source 919. In various embodiments, external power source 919 may deliver alternating current (AC) power to rack).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node
As to claim 30, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein each of the head nodes is configured to: 
write the data included with the request to a storage drive of the respective head node (Maeda, page 7, paragraph 142-144; i.e., [0143] Src NID denotes the Source Node ID, i.e. the node ID that is requesting the connection for the new node. New Node DID denotes the New Node Device ID. This is a copy of Src DID field of the CONNECTION REQUEST message; [0144] The structure of the NODE ID RESPONSE is shown in FIG. 42. Referring to FIG. 42, CH DID denotes the Cluster Head Device ID, RNID denotes the Receiving Node ID, Dst NID denotes the Destination Node ID and New Node DID denotes the New Node Device ID. The New Node DID is a copy of New Node DID field of the CLUSTER ID REQUEST message. New NID denotes the New Node ID, i.e. the node ID that is assigned to the new node. When the cluster head rejects the request, it puts the ID 254 in this field); and 
cause the data to be replicated to another respective head node in the rack via one of the at least two redundant networks in the rack (Maeda, page 7, paragraph 142-144; i.e., [0143] Src NID denotes the Source Node ID, i.e. the node ID that is requesting the connection for the new node. New Node DID denotes the New Node Device ID. This is a copy of Src DID field of the CONNECTION REQUEST message; [0144] The structure of the NODE ID RESPONSE is shown in FIG. 42. Referring to FIG. 42, CH DID denotes the Cluster Head Device ID, RNID denotes the Receiving Node ID, Dst NID denotes the Destination Node ID and New Node DID denotes the New Node Device ID. The New Node DID is a copy of New Node DID field of the CLUSTER ID REQUEST message. New NID denotes the New Node ID, i.e. the node ID that is assigned to the new node. When the cluster head rejects the request, it puts the ID 254 in this field). 
But Maeda-Kano failed to teach the claim limitation wherein receive a request to write data to a volume stored in the data storage system.
However, Kumar teaches the limitation wherein receive a request to write data to a volume stored in the data storage system (Kumar, page 8, paragraph 67; i.e., [0067] The data request manager 1442, in the illustrative embodiment, is configured to respond to data write requests ( e.g., from a compute sled 1230) by partitioning a data block that is to be written into multiple sub-blocks (e.g., 64 bytes each), determining whether each sub-block has already been stored in a data storage device in one of the data storage sleds 1240, 1242, storing a pointer (e.g., physical address) to each already stored sub-block in association with a corresponding logical address).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
As to claim 31, Maeda-Kumar-Kano teaches the data storage system as recited in claim 30, wherein if a connection to the other respective head node is not available via the one of the at least two redundant networks (Maeda, page 2, paragraph 71; page 4, paragraph 95; i.e., ., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0095] If a member node has trouble and becomes unable to communicate, the tree route of the cluster would be reconfigured. In the cluster show in FIG. 13, the node 2 has trouble and stops communication), the respective head node is configured to cause the data to be replicated to the other respective head node via another one of the at least two redundant networks in the rack (Maeda, page 2, paragraph 71; page 4, paragraph 95; page 7, paragraph 143; i.e., ., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0143] New Node DID field of the CLUSTER ID REQUEST message. New NID denotes the New Node ID, i.e. the node ID that is assigned to the new node. When the cluster head rejects the request, it puts the ID 254 in this field). 
As to claim 34, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein at least one of the head node comprising: 
at least two redundant network interface cards (Maeda, page 2, paragraph 71; [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair), 
wherein respective ones of the at least two redundant network interface cards are configured to couple the head node to respective ones of at least two networking devices mounted in a same rack with the head node (Maeda, page 2, paragraph 71; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair), 
wherein the at least one head node is configured to: 
communicate with other head nodes mounted in the same rack with the head node via redundant networks implemented in the same rack with the head node that are implemented via the at least two networking devices coupled to the network interface cards of the head node (Maeda, page 2, paragraph 72; i.e., [0072] Nodes select a cluster head and form a cluster according to the self-organized manner that will be described below. In the cluster formation process the cluster head assigns a unique node ID to each member node); and 
communicative with data storage sleds mounted in the same rack with the head node via the redundant networks implemented in the same rack with the head node via the at least two networking devices coupled to the network interface cards of the head node (Maeda, page 2, paragraph 71; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair). 
But Maeda-Kano failed to teach the claim limitation wherein a log-based storage configured to store write data for a volume stored in the data storage system; communicative with data storage sleds mounted in the same rack with the node via the networks implemented in the same rack with the node via the at least two networking devices coupled to the network interface cards of the node.
However, Kumar teaches the limitation wherein a log-based storage configured to store write data for a volume stored in the data storage system (Kumar, page 5, paragraph 47; i.e., Referring now to FIG. 12, a system 1210 for performing data deduplication in a disaggregated architecture may be implemented in accordance with the data centers 100, 300, 400, 1100 described above with reference to FIGS. 1, 3, 4, and 11. In the illustrative embodiment, data deduplication means storing each sub-block ( e.g., 64 bytes) of a larger block of data at a different physical address ( e.g., in a particular data storage device of a particular data storage sled) and storing references (e.g., pointers) to each sub-block in a deduplication table. As such, when another block of data is to be written, identical sub-blocks from the subsequent block are not stored in other physical memory locations); communicative with data storage sleds mounted in the same rack with the node via the networks implemented in the same rack with the node via the at least two networking devices coupled to the network interface cards of the node (Kumar, figure 6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
As to claim 37, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein at least one of the data storage sleds: 
a storage controller comprising at least two network interfaces configured to couple the at least one data storage to the plurality of head nodes mounted in a same rack with the at least one data storage  via the at least two redundant networks implemented in the rack (Maeda, page 2, paragraph 71; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair).
But Maeda-Kano failed to teach the claim limitation wherein a plurality of mass storage devices; and the at least one data storage sled to the plurality of nodes mounted in a same rack with the at least one data storage sled via the at least two networks implemented in the rack.
However, Kumar teaches the limitation wherein a plurality of mass storage devices; and the at least one data storage sled to the plurality of nodes mounted in a Kumar, figure 4 & 8).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
As to claim 38, Maeda-Kumar-Kano teaches the data storage system as recited in claim 37, wherein the at least one data storage is assigned at least two network addresses for communicating with respective ones of the head nodes via the at least two networking devices mounted in the rack with the data storage and the head nodes (Maeda, page 2, paragraph 72; i.e., [0072] Nodes select a cluster head and form a cluster according to the self-organized manner that will be described below. In the cluster formation process the cluster head assigns a unique node ID to each member node). 
But Maeda-Kano failed to teach the claim limitation wherein assigned at least two network addresses for communicating with respective ones of the nodes via the at least two networking devices mounted in the rack with the data storage sleds and the nodes.
However, Kumar teaches the limitation wherein assigned at least two network addresses for communicating via the at least two networks with the data storage sleds and the other nodes mounted in the rack (Kumar, page 10, paragraph 73; page 12, paragraph 100; i.e., [0073] stores the physical addresses in association with the hashes and corresponding logical addresses in the deduplication data 1404. In doing so, and as indicated in block 1544, the network switch 1220 may select a physical address for each sub-block as a function of data storage sled loads and location data in the collected telemetry data 1402. For example, the network switch 1220 may determine to store data sub-blocks across multiple data storage sleds 1240, 1242 to balance I/O loads and/or network congestion. Additionally or alternatively, the network switch 1220 may determine to store data sub-blocks on a data storage sled 1240 that is in the same rack as the compute sled 1230 that sent the write request.;[0100] Example 22 includes the subject matter of any of Examples 18-21, and wherein selecting a physical address as a function of the collected telemetry data comprises selecting a physical address as a function of data storage sled load data and data storage location data in the collected telemetry data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
As to claim 40, Maeda-Kumar-Kano teaches the data storage system as recited in claim 39, wherein respective ones of the head nodes comprise: 
a log-based storage configured to store write data for a volume stored in the data storage system (Maeda, page 7, paragraph 142-144; i.e., [0143] Src NID denotes the Source Node ID, i.e. the node ID that is requesting the connection for the new node. New Node DID denotes the New Node Device ID. This is a copy of Src DID field of the CONNECTION REQUEST message; [0144] The structure of the NODE ID RESPONSE is shown in FIG. 42. Referring to FIG. 42, CH DID denotes the Cluster Head Device ID, RNID denotes the Receiving Node ID, Dst NID denotes the Destination Node ID and New Node DID denotes the New Node Device ID. The New Node DID is a copy of New Node DID field of the CLUSTER ID REQUEST message. New NID denotes the New Node ID, i.e. the node ID that is assigned to the new node. When the cluster head rejects the request, it puts the ID 254 in this field); and 
at least two redundant network interface cards (Maeda, page 2, paragraph 71; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair), and 
a storage controller comprising at least two network interfaces configured to couple the respective data storage to the plurality of head nodes via the at least two redundant networks implemented in the rack (Maeda, page 2, paragraph 71; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair).
But Maeda-Kano failed to teach the claim limitation wherein respective ones of the data storage sleds; a storage controller comprising at least two network interfaces configured to couple the respective data storage sled to the plurality of head nodes via the at least two networks implemented in the rack.
However, Kumar teaches the limitation wherein respective ones of the data storage sleds; wherein respective ones of the data storage sleds comprise: a plurality of mass storage devices; and a storage controller comprising at least two network interfaces configured to couple the respective data storage sled to the plurality of nodes via the at least two networks implemented in the rack
 (Kumar, figure 4; page 10, paragraph 73; page 12, paragraph 100; i.e., [0073] stores the physical addresses in association with the hashes and corresponding logical addresses in the deduplication data 1404. In doing so, and as indicated in block 1544, the network switch 1220 may select a physical address for each sub-block as a function of data storage sled loads and location data in the collected telemetry data 1402. For example, the network switch 1220 may determine to store data sub-blocks across multiple data storage sleds 1240, 1242 to balance I/O loads and/or network congestion. Additionally or alternatively, the network switch 1220 may determine to store data sub-blocks on a data storage sled 1240 that is in the same rack as the compute sled 1230 that sent the write request.;[0100] Example 22 includes the subject matter of any of Examples 18-21, and wherein selecting a physical address as a function of the collected telemetry data comprises selecting a physical address as a function of data storage sled load data and data storage location data in the collected telemetry data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).


Claim(s) 23, 25-26, 35-36, & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, U.S. Patent/Pub. No. 2004/0003111 A1 in view of Kumar, U.S. Patent/Pub. No. 2018/0150256 A1, and Kano, U.S. Pub. No. 2014/0032727 A1, and further in view of Sahashi, U.S. Pub. No. 2007/0217408 A1.
As to claim 23, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein configured to connect the respective head node to each of the at least two redundant networks (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count); and an configured to couple the respective head node to one or more clients external to the data storage system (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count). 
But Maeda-Kumar-Kano failed to teach the claim limitation wherein a set of at least two ports configured to connect the respective node to each of the at least two networks; and an additional set of two or more ports configured to couple the respective node to one or more clients external to the data storage system. 
two ports configured to connect the respective node to each of the at least two networks (Sahashi, figure 1; page 6, paragraph 55; i.e., [0055] Alternatively, the address registration step may also be configured such that the step of receiving a source terminal address includes a step of receiving a source port number, and the step of registering the source terminal address with the address table as an internal address includes a step of registering the received source port number, and the address notification step may also be configured such that the step of acquiring and providing notification of the internal address of the callee terminal includes a step of acquiring and providing notification of the corresponding port number by consulting the address table. This allows for designating the port number even when providing notification of the internal address); and an additional set of two or more ports configured to couple the respective node to one or more clients external to the data storage system (Sahashi, figure 1; page 6, paragraph 55; i.e., [0055] Alternatively, the address registration step may also be configured such that the step of receiving a source terminal address includes a step of receiving a source port number, and the step of registering the source terminal address with the address table as an internal address includes a step of registering the received source port number, and the address notification step may also be configured such that the step of acquiring and providing notification of the internal address of the callee terminal includes a step of acquiring and providing notification of the corresponding port number by consulting the address table. This allows for designating the port number even when providing notification of the internal address).
terminal from Sahashi for head node from Maeda-Kumar-Kano to properly conceal the communication (Sahashi, page 3, paragraph 25).
As to claim 25, Maeda-Kumar-Kano teaches the data storage system as recited in claim 24, wherein the head nodes for communicating with the other head nodes and the data storage sleds via the at least two redundant network (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count); and an configured to couple the respective head node to one or more clients external to the data storage system (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count). 
But Maeda-Kumar-Kano failed to teach the claim limitation wherein the at least two network addresses assigned to each of the nodes for communicating with the other nodes and the data storage via the at least two networks are private IP addresses.
However, Sahashi teaches the limitation wherein the at least two network addresses assigned to each of the nodes for communicating with the other nodes and the data storage via the at least two redundant networks are private IP addresses (Sahashi, page 11, paragraph 109; i.e., [0109] Similar to the address table 42 of the gate keeper 40 mentioned above, a gate keeper 50 serving as an address resolution device according to this preferred embodiment also has an address table 52 for registering global addresses and private addresses. However, the address table 52 does not register any port number, and only registers IP addresses as global addresses and private addresses).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kumar-Kano to substitute terminal from Sahashi for head node from Maeda-Kumar-Kano to properly conceal the communication (Sahashi, page 3, paragraph 25).
As to claim 26, Maeda-Kumar-Kano-Sahashi teaches the data storage system as recited in claim 25. But Maeda-Kumar-Kano failed to teach the claim limitation wherein further assigned at least two public IP addresses for communicating with client devices external to the data storage system.
at least two public IP addresses for communicating with client devices external to the data storage system (Sahashi, page 13, paragraph 125; i.e., [0125] when the acquired global address of the callee terminal is not the same as the acquired source IP address of the caller terminal, then the process determines that the callee terminal is an external terminal (S418), and notifies the caller terminal of the acquired global address of the callee terminal).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kumar-Kano to substitute terminal from Sahashi for head node from Maeda-Kumar-Kano to properly conceal the communication (Sahashi, page 3, paragraph 25).
As to claim 35, Maeda-Kumar-Kano teaches the data storage system as recited in claim 34, wherein communicating with the other head nodes and data storage in the same rack with the head node via the redundant networks implemented in the same rack with the head node (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count); and an configured to couple the respective head node to one or more clients external to the data storage Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] In one embodiment, the protocol uses link-state packets to form either a single cluster network, or a potentially larger cluster tree network. The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count). 
But Maeda-Kumar-Kano failed to teach the claim limitation wherein the node is assigned at least two private IP addresses for communicating with the other nodes and data storage sleds in the same rack with the node via the networks implemented in the same rack with the node.
However, Sahashi teaches the limitation wherein the node is assigned at least two private IP addresses for communicating with the other nodes and data storage in the same rack with the node via the networks implemented in the same rack with the node (Sahashi, page 11, paragraph 109; i.e., [0109] Similar to the address table 42 of the gate keeper 40 mentioned above, a gate keeper 50 serving as an address resolution device according to this preferred embodiment also has an address table 52 for registering global addresses and private addresses. However, the address table 52 does not register any port number, and only registers IP addresses as global addresses and private addresses).
terminal from Sahashi for head node from Maeda-Kumar-Kano to properly conceal the communication (Sahashi, page 3, paragraph 25).
As to claim 36, Maeda-Kumar-Kano-Sahashi teaches the data storage system as recited in claim 35, wherein the head node is communicating with client devices (Maeda, figure 34). 
But Maeda-Kumar-Kano failed to teach the claim limitation wherein the node is assigned at least two public IP addresses for communicating with client devices external to the rack.
However, Sahashi teaches the limitation wherein node is assigned at least two public IP addresses for communicating with client devices external to the rack (Sahashi, page 13, paragraph 125; i.e., [0125] when the acquired global address of the callee terminal is not the same as the acquired source IP address of the caller terminal, then the process determines that the callee terminal is an external terminal (S418), and notifies the caller terminal of the acquired global address of the callee terminal).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kumar-Kano to substitute terminal from Sahashi for head node from Maeda-Kumar-Kano to properly conceal the communication (Sahashi, page 3, paragraph 25).
As to claim 39, Maeda-Kumar-Kano teaches the data storage system as recited in claim 38. But Maeda-Kumar-Kano failed to teach the claim limitation wherein the at at least one data storage sled are private IP addresses.
However, Sahashi teaches the limitation wherein the at least two network addresses assigned to the at least one data storage are private IP addresses (Sahashi, page 11, paragraph 109; i.e., [0109] Similar to the address table 42 of the gate keeper 40 mentioned above, a gate keeper 50 serving as an address resolution device according to this preferred embodiment also has an address table 52 for registering global addresses and private addresses. However, the address table 52 does not register any port number, and only registers IP addresses as global addresses and private addresses).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kumar-Kano to substitute terminal from Sahashi for head node from Maeda-Kumar-Kano to properly conceal the communication (Sahashi, page 3, paragraph 25).


Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, U.S. Patent/Pub. No. 2004/0003111 A1 in view of Kumar, U.S. Patent/Pub. No. 2018/0150256 A1, and Kano, U.S. Pub. No. 2014/0032727 A1, and further in view of Kelly, U.S. Pub. No. 2018/0060168 A1.
As to claim 32, Maeda-Kumar-Kano teaches the data storage system as recited in claim 21, wherein the respective head node to a sub-set of the plurality of data storage via one of the at least two redundant network (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count); and an configured to couple the respective head node to one or more clients external to the data storage system (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count). 
But Maeda-Kano failed to teach the claim limitation wherein flush data stored in a storage of the respective node to a sub-set of the plurality of data storage via one of the at least two network in the rack; the respective node to a sub-set of the plurality of data storage sleds in the rack; wherein respective portions of the data transmitted to the sub-set of the plurality of data storage sleds are stored in respective portions of storage devices included in the sub-set of the plurality of data storage sleds.
node to a sub-set of the plurality of data storage sleds in the rack (Kumar, page 8, paragraph 63; i.e., [0063] any data indicative of identifiers of sub-blocks of data ( e.g., 64 bytes of data) and corresponding pointers to physical addresses (e.g., identifiers of data storage sleds in combination with identifiers of addresses within data storage devices located on the data storage sleds, where each sub-block is stored));
wherein respective portions of the data transmitted to the sub-set of the plurality of data storage sleds are stored in respective portions of storage devices included in the sub-set of the plurality of data storage sleds (Kumar, page 8, paragraph 63; i.e., [0063] any data indicative of identifiers of sub-blocks of data ( e.g., 64 bytes of data) and corresponding pointers to physical addresses (e.g., identifiers of data storage sleds in combination with identifiers of addresses within data storage devices located on the data storage sleds, where each sub-block is stored)). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
However, Kelly teaches the limitation wherein flush data stored in a storage of the respective node to a sub-set of the plurality of data storage via one of the at least two network in the rack (Kelly, page 1, paragraph 8; page 2, paragraph 17; i.e., [0008] Thus, data integrity in NVDIMM-SWs can be ensured during flushing or backup operations; [0017] During a power interruption or normal shutdown, data residing in the designated memory blocks can be persisted or flushed to the persistent storage using power from a battery, a capacitor, or other suitable backup power sources).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kumar-Kano to substitute designating memory from Kelly for storage operation from Maeda-Kumar-Kano to implement other suitable volatile in the computing device (Kelly, page 1, paragraph 8).
As to claim 33, Maeda-Kumar-Kano-Kelly teaches the data storage system as recited in claim 32, wherein the respective head node is configured to the data storage via another one of the at least two redundant networks in the rack (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count); and an configured to couple the respective head node to one or more clients external to the data storage system (Maeda, page 2, paragraph 71; page 5, paragraph 115-117; i.e., [0071] The network is basically self-organized, and supports network redundancy to attain a degree of fault resistance and self-repair; [0015] The clusters use the cluster link-state information to calculate the optimized route and periodically update their topology for the network redundancy; [0116] Every cluster reports its link-state information to the DD. The cluster head periodically sends a NETWORK LINK-STATE REPORT message that contains its neighbor cluster CID list to the DD; [0117] The DD chooses the route with the smallest hop count). 
But Maeda-Kano failed to teach the claim limitation wherein if a connection to the sub-set of the data storage sleds is not available via the one of the at least two redundant networks, the respective head node is configured to flush the data to the sub-set of the data storage sleds via another one of the at least two redundant networks in the rack.
However, Kumar teaches the limitation wherein if a connection to the sub-set of the data storage sleds is not available via the one of the at least two networks, the at least two redundant networks in the rack (Kumar, page 8, paragraph 63; i.e., [0063] any data indicative of identifiers of sub-blocks of data ( e.g., 64 bytes of data) and corresponding pointers to physical addresses (e.g., identifiers of data storage sleds in combination with identifiers of addresses within data storage devices located on the data storage sleds, where each sub-block is stored))
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kano to substitute node from Kumar for the head node from Maeda to deduplication data, dynamically provisioned to execute workloads (Kumar, page 1, paragraph 3).
However, Kelly teaches the limitation wherein the respective node is configured to flush the data to the sub-set of the data storage via another one of the at least two networks in the rack (Kelly, page 1, paragraph 8; page 2, paragraph 17; i.e., [0008] Thus, data integrity in NVDIMM-SWs can be ensured during flushing or backup operations; [0017] During a power interruption or normal shutdown, data residing in the designated memory blocks can be persisted or flushed to the persistent storage using power from a battery, a capacitor, or other suitable backup power sources).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Maeda-Kumar-Kano to substitute designating memory from Kelly for storage operation from Maeda-Kumar-Kano to implement other suitable volatile in the computing device (Kelly, page 1, paragraph 8).

Response to Arguments
Applicant’s argument(s) filed 21-40 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 21-40; claims are statutory under 35 U.S.C. 101 (page 10).

	In response to A); The Examiner maintains the rejection 35 U.S.C. 101, abstract idea because the claim recites implementing at least two redundant network in the rack between the head nodes and the data storage leds, wherein the head nodes coupled to the leds via the networking device.
The limitation of implementing the at least two redundant networks, as drafted, is a process that, under its broadest reasonable interpretation, providing of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “mounted in the rack,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “mounted in the rack” language, “providing” in the context of this claim encompasses the user manually mounted in the rack.  Similarly, the limitation of providing the at least two redundant 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a head nodes mounted in the rack to perform the providing step. The processor in both steps is recited at a high-level of generality (i.e., providing the at least two redundant networks) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using to providing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Listing of Relevant Arts
Burnette, U.S. Patent/Pub. No. US 20170181628 A1 discloses a plurality of alternative networking.
Chatterjee, U.S. Patent/Pub. No. US 8498967 B1 discloses multiple redundant network switches.
Vachharajani, U.S. Patent/Pub. No. US 20130185586 A1 discloses multiple redundant computers in the network.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449